Citation Nr: 1144366	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-18 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from April 1941 to November 1944.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  The Veteran's death certificate shows that he died in October 2008, and the immediate cause of death was listed as laryngeal carcinoma.  No other underlying causes or contributing conditions are listed. 

3.  At the time of the Veteran's death, service connection had been established for rheumatoid arthritis of the lumbar spine; mitral insufficiency with atrial fibrillation, status post mitral valve repair; status post right total knee replacement; rheumatoid arthritis of the left shoulder; rheumatoid arthritis of the right foot; rheumatoid arthritis of the left foot; rheumatoid arthritis of the right hand; rheumatoid arthritis of the left hand; degenerative disease of the left knee; and left maxillary sinusitis. 

4.  The Veteran's laryngeal carcinoma has not been shown to have been causally or etiologically related to service; none of his service-connected disabilities was a principal or contributory cause of the Veteran's death; and the discontinuance of Coumadin, which had been taken for a service-connected disability, was not a principal or contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the RO provided the appellant with notice in an April 2009 letter, which was prior to the initial decision denying the claim in June 2009.  This letter informed the appellant of the disabilities for which the Veteran was service-connected during his lifetime.  The letter stated that the appellant needed to submit evidence that showed a service-connected disability was the primary or contributory cause of the Veteran's death.  The letter also informed the appellant of the information and evidence needed to substantiate a claim based on a disability that has not been service connected.  The letter outlined VA and the appellant's respective duties for providing evidence.  The letter also contained the relevant effective date provisions.  Additionally, the May 2010 statement of the case (SOC) provided the appellant with the pertinent regulations and notified her of the reasons for the denial of her application.

In addition, the RO and AMC notified the appellant in the April 2009 notice letter about the information and evidence that VA will seek to provide.  In particular, the notice letter indicated that reasonable efforts would be made to help her obtain evidence necessary to support her claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The letter also informed the appellant that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim. 

The RO also informed the appellant about the information and evidence that she was expected to provide.  Specifically, the April 2009 letter notified the appellant that she must provide enough information about the Veteran's records so that they could be requested from the agency or person that has them.  The letter further stated that it was the appellant's responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  

In December 2010, a VA medical opinion was obtained to address the claim for the cause of the Veteran's death.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the December 2010 VA opinion obtained in this case is adequate, as it is predicated on a reading of the medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record and provides a rationale for the opinions stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As reflected above, the certificate of death indicates that the Veteran died in October 2008.  The immediate cause of death was laryngeal carcinoma.  No underlying causes were noted, and no other contributing conditions were noted.

The appellant contends that the Veteran's service-connected rheumatoid arthritis of the lumbar spine, status post right total knee replacement, rheumatoid arthritis of the left shoulder, rheumatoid arthritis of the right foot, rheumatoid arthritis of the left foot, rheumatoid arthritis of the right hand, rheumatoid arthritis of the left hand, and degenerative disease of the left knee contributed to cause him to fall, which caused injuries that actually caused his death.  In statements received by VA in June and August 2009, the Veteran's daughter and son argue that the Veteran was sent to Park Health and Rehab from the VA in January 2008 for a fractured spine, which was service-related.  He was found to have difficulty breathing in September.  At that time he was diagnosed with laryngeal carcinoma.  He was then transferred to Golden Living with a life expectance of six to nine months.  However, he lived only three weeks, passing away as the result of a fall, and not of cancer.  The Veteran's daughter contends that the Assistant Director of Nursing surmised that the Veteran's head injury was most likely caused by hitting the corner of the footboard of the bed.  He was face down when found by the staff.  They maintain that he would have turned himself over if it was just a fall; however, if he had lost consciousness as a result of the fall, he would have been unable to roll over.  In sum, the appellant asserts that although the Veteran's service-connected conditions did not cause his death, they contributed to his fall, injuries from which are the actual cause of his death.   

At the time of his death, the Veteran was service-connected for rheumatoid arthritis of the lumbar spine, mitral insufficiency with atrial fibrillation, status post mitral valve repair, status post right total knee replacement, rheumatoid arthritis of the left shoulder, rheumatoid arthritis of the right foot, rheumatoid arthritis of the left foot, rheumatoid arthritis of the right hand, rheumatoid arthritis of the left hand, degenerative disease of the left knee, and left maxillary sinusitis.  The evidence does not show that the Veteran's service-connected disorders at the time of his death (or the medication taken for such/discontinuance of medication taken for such) were either a principal or contributory cause of his death.  The Veteran was not service-connected at the time of his death for laryngeal carcinoma.  

The medical evidence of record includes the terminal treatment records from Golden Living Center.  It was noted that the Veteran was comfortable, alert and oriented on October [redacted], 2008.  He had a productive cough of thick secretions.  On October [redacted], 2008, the Veteran's lungs sounded very diminished through all fields.  His gait was unsteady and weakness was noted.  On October [redacted], 2008 he was noted to ambulate, at times without the use of a wheelchair, into the hallway when in need of something.  Notations dated on October [redacted], 2008 indicate that lung sounds were clear.  On October [redacted], 2008 there was no respiratory distress noted.  There was no nausea or vomiting.  It was noted that the Veteran continued to need assistance with activities of daily living and stand by assistance with transfers.  He denied pain or discomfort.  The October [redacted], 2008 entry notes that the Veteran was found on the floor by the speech therapist.  He was lying face down and was unresponsive.  There was no pulse.  When he was turned over, the trachea was noticed to be out.  He had coughed up "large mucus" through the mouth and had stopped breathing.  There was an abrasion on the left side of the head.
 
A December 2010 VA medical opinion report notes that, after reviewing the claims file, medical records, and history, the examiner opined that there is no evidence that the Veteran's service-connected conditions contributed to his death from laryngeal cancer.  The examiner stated that there is no possible medical connection between the Veteran's rheumatoid arthritis and laryngeal cancer in terms of contributing or aggravating his laryngeal cancer.  The examiner specifically noted that the fall was more likely associated with a combination of malnutrition and fatigue secondary to the cancer.  The examiner felt that evidence failed to show that the fall substantially contributed to the Veteran's death.  The examiner also stated that the stopping of the medication Coumadin was clinically appropriate based upon the status of the Veteran's health, and did not substantially contribute to the Veteran's death.  In sum, the examiner stated that the service-connected conditions and treatment for such did not substantially contribute to or hasten the Veteran's death.   

The medical evidence of record weighs against the appellant's claim that the service-connected disabilities caused the Veteran's fall, which caused his death, and that the discontinuance of Coumadin contributed to cause the Veteran's death.  In this regard, the only competent medical opinion of record is against the claim.  The December 2010 VA examiner thoroughly reviewed the claims file, to include a detailed account the appellant's contentions.  After reviewing all of this information and evidence, the examiner opined against the claim, and provided a rationale for the opinion.  Specifically, the examiner stated that the Veteran's fall was more likely from malnutrition and weakness due to the cancer.  The examiner found that the fall did not contribute to the Veteran's death and neither the service-connected disabilities, nor the treatment for such, materially contributed to the Veteran's death.  

The Board recognizes the appellant's argument and the statements that the attending nursing home physician, Dr. S., indicated that although the cancer had weakened the Veteran, the notes in the medical records leading up to the day he died indicate that his condition was improving.  However, this is not a medical opinion.  This is a statement from a lay individual, reporting what a physician stated.

While the Board is sympathetic to the appellant's contentions, the Board notes that it must initially evaluate the competency of lay evidence.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson 21 Vet. App. 303, 309 (2007).  A lay person is competent to describe what they observe.  However, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, in this instance, the appellant cannot provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this case, the Board finds that the appellant's statements are outweighed by the medical evidence, and that the competent medical evidence shows that the Veteran's service-connected disabilities, to include the discontinuance of a medication (Coumadin) taken for a service-connected disability, did not contribute in any way to cause the Veteran's death.  In contrast, the VA examiner provided an alternate reason for the Veteran's fall, one which has nothing to do with either his service-connected disabilities, or his death.  

The Veteran had stage four laryngeal cancer.  A review of the terminal treatment records do not clearly indicate to the Board that the condition was improving.  Moreover, the death certificate lists the immediate and only cause of death as laryngeal cancer, which was not a service-connected disability, and which is not shown to be etiologically related to service.  (The appellant does not assert that this disability is etiologically related to service, and the Board notes that the service treatment records are negative for laryngeal cancer or any precursor thereto, there is no evidence of laryngeal cancer within one year of the Veteran's discharge from service or until decades later, and there is no competent evidence of record indicating any etiological link between laryngeal cancer and active service.  Moreover, there is no assertion of continuity of symptomatology and the medical evidence of record shows no such continuity of symptomatology.  Therefore, laryngeal cancer is not found to be caused by or the result of military service.)

In sum, the death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The competent, credible evidence of record shows that it is less likely than not that the Veteran's laryngeal cancer was etiologically related to service, that any of the service-connected disabilities is a principal or contributory cause of the Veteran's death, or that the discontinuance of a medication taken for a service-connected disability is a principal or contributory cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


